IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-1466-12

                  EX PARTE RICHARD NORMAN LONG, Appellant



                         ON REHEARING OF Appellant’S
                     PETITION FOR DISCRETIONARY REVIEW
                    FROM THE ELEVENTH COURT OF APPEALS
                                ECTOR COUNTY

                                           Per curiam.

                                         OPINION


       Appellant was convicted of driving while intoxicated in 1992, and sentenced to

confinement for thirty days and a fine of $100. Appellant has filed an application for writ

of habeas corpus seeking relief from this conviction. The Court of Appeals upheld the trial

court’s denial of relief. Long v. State, No. 11-11-00352-CR (Tex.App - Eastland, delivered

August 31, 2012).1 Appellant’s redrawn petition for discretionary review was dismissed as

untimely filed on May 8, 2013. Appellant has filed a motion for rehearing requesting


       1
        This is an appeal from denial of relief of an application for writ of habeas corpus and
should be styled Ex parte Long.
                                                                        Ex parte Long - 2

reinstatement of his petition so that it will be considered by this Court. Appellant’s motion

for rehearing is granted. His redrawn petition for discretionary review filed in this Court on

February 24, 2013, is filed as of June 12, 2013, and will be considered in accord with

Tex.R.App.P. 68.




Delivered June 12, 2013
Do not publish